DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 15-28 of US Application No. 16/567,679 are currently pending and have been examined. Applicant canceled claims 1-14 and added claims 15-28.

Response to Arguments/Amendments
The previous objections to claims 1, 6 and 12-14 are withdrawn. Applicant canceled the claims, rendering the objections moot.

The previous claim interpretation of claims 1-14 under 35 USC § 112(f) are withdrawn. Applicant canceled the claims and added new claims that do not include the limitations that were interpreted under § 112(f). The corresponding rejections of claims 1-14 under § 112(b) corresponding to interpreted claim limitations is also withdrawn, as the rejections are moot.

The previous rejection of claim 6 under 35 USC § 112(b) is withdrawn. Applicant canceled the claim, rendering the rejection moot.

The previous rejections of claims 1-14 under 35 USC § 101 are withdrawn. Applicant canceled the claims, rendering the rejections moot. However, new rejections for claims 15-28 under § 101 are set forth below.
Examiner notes that Applicant has characterized the claims as “information processing based on data including the state acquired for the mobile vehicles actually traveling in the traveling area.” See REMARKS at page 11. However, as claimed, this information processing may be performed in the human 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	
Claims 15-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
	In the instant application, independent claim 15 recites “selecting a mobile vehicle or combined mobile vehicles from among the mobile vehicles based on the first state information” (i.e., mental evaluation), “going forward the selected mobile vehicle or the selected combined mobile vehicles along the edges of the traveling path configuration graph under a rule that the mobile vehicles are not allowed to pass each other in the edges” (i.e., mental evaluation performed with assistance of pen and paper), “combining the selected mobile vehicle or the selected combined mobile vehicles to another mobile vehicle or another combined mobile vehicles at a back of the other mobile vehicle or the other combined mobile vehicles on the traveling path configuration path” i.e., mental evaluation performed with assistance of pen and paper), “iterating a process of the selecting, the going and combining” i.e., repeating the mental evaluations), “determining that a deadlock occurs if not all the mobile vehicles have been combined on the traveling path configuration path” (i.e., mental evaluation) and “Reply to Office Action of May 24, 2021determining that no deadlock occurs if all the mobile vehicles have been combined on the traveling path configuration path, wherein the deadlock is a state in which at least one mobile vehicle unable to go forward to any intersection exists” (i.e., mental evaluation). Independent claims 27 and 28 recite substantially similar limitations. Independent claim 26 recites “analyze the positions and the directions of the mobile vehicles in traveling area and calculate a deadlock risk level of occurrence of a deadlock for the mobile vehicles traveling in the traveling area, the deadlock being a state in which at least one mobile vehicle among the mobile vehicles cannot move to any intersection among the intersections” (i.e., mental evaluation). These claim limitations, when given their broadest reasonable interpretation, may be reasonably performed in the human mind or with the assistance of pen and paper.  Therefore, these limitations are abstract ideas and claims 15 and 26-28 are directed to a judicial exception.
	Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
In the instant application, claims 1 and 12-14 do not recite additional elements that integrate the judicial exception into a practical application of that exception. Claim 15 recites the additional elements “a hardware storage configured to store a traveling path configuration graph including a plurality of edges representing traveling paths and a plurality of vertices representing intersections connecting the traveling paths, and mobile vehicles being allowed to move in a traveling area including the traveling paths and the intersections but being not allowed to pass each other in the traveling paths” and  “processing circuitry configured to perform acquiring first state information including a state of the mobile vehicles at a first timing in the traveling area, the state including positions and directions of the mobile vehicles, the acquired state of the mobile vehicles being associated with the traveling path configuration graph”. Claim 26 recites the additional elements “a hardware storage configured to store information of traveling area including a plurality of traveling paths and a plurality of intersections connecting the traveling paths, mobile vehicles being allowed to move in the traveling area but not being allowed to pass each other in the traveling paths”, “processing circuitry configured to acquire a state of mobile vehicles at a first timing in the traveling area, the state including positions and directions of the mobile vehicles, analyze the positions and the directions of the mobile vehicles in traveling area” and “a display configured to display the deadlock risk level on a screen to inform the deadlock risk level to a user”. Claim 27 recites the additional elements “a hardware storage” and “acquiring first state information including a state of the mobile vehicles at a first timing in the traveling area, the state including positions and directions of the mobile vehicles, the acquired state of the mobile vehicles being associated with the traveling path configuration graph; selecting a mobile vehicle or combined mobile vehicles from among the mobile vehicles based on the first state information”. Claim 28 recites the additional elements “[a] non-transitory computer readable medium having a computer program stored therein which when executed by a computer, causes the computer to perform processes comprising:”, “reading out, from a hardware storage, a traveling path configuration graph including a plurality of edges representing traveling paths and a plurality of vertices representing intersections connecting the traveling paths, and mobile vehicles being allowed to move in a traveling area including the traveling paths and the intersections but being not allowed to pass each other in the traveling paths” and “acquiring first state information including a state of the mobile vehicles at a first timing in the traveling area, the state including positions and directions of the mobile vehicles, the acquired state of the mobile vehicles being associated with the traveling path configuration graph”. Gathering data and outputting data are both 
Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not enough to amount to significantly more than the abstract idea.  Examples of generic computing functions that are not enough to amount to significantly more than the abstract idea include 1) performing repetitive calculations, 2) receiving, processing, and storing data, 3) electronically scanning or extracting data from a physical document, 4) electronic recordkeeping, 5) automating mental tasks, and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.
In the instant application, claims 15 and 26-28 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  In this particular application, the  
Based on the above analysis, claims 15 and 26-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 16 recites the additional abstract idea “create the traveling path configuration graph and the first mobile vehicle state information, based on the structure information and the mobile vehicle information”, which may be reasonably performed mentally or with aid of pen and paper. Claim 16 recites the additional element “receive structure information of a traveling area including the traveling paths and the intersections, and mobile vehicle information representing the positions and the directions of the mobile vehicles in the traveling area”. Gathering data is extra-solution activity, which does not integrate the judicial exception into a practical application of that exception. Receiving structure information is merely gathering data to be used in the above-identified abstract ideas. Therefore, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 17 further defines a previously-identified abstract idea and a previously-identified additional element. However, as further defined, the additional element still is just data gathering.  Therefore, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 18 recites “wherein the processing circuitry checks whether a deadlock condition is satisfied, based on the structure information of the traveling area and the mobile vehicle information, wherein the deadlock condition includes least one of: mobile vehicles facing each other on an identical traveling path; 3Application No. 16/567,679 Reply to Office Action of May 24, 2021 mobile vehicles existing toward one intersection on all of traveling paths coupled to the one intersection; and two or more mobile vehicles existing on the traveling path coupled to the terminal point, and the processing circuitry determines that the deadlock occurs if the deadlock condition is satisfied”, which may be performed mentally. The claim does not recite any new additional elements. Therefore, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 19 recites “check whether a tree structure is in the traveling path configuration graph, and to extract tree structure part of the traveling path configuration graph when the tree structure is present”, “calculate an enterable number that represents a number of mobile vehicles that do not cause the deadlock even if these mobile vehicles enter the tree structure part from a main part of the traveling path configuration graph, the main part being other than the tree structure part” and “move the mobile vehicles existing in the main part, to the tree structure part, a number of the moved mobile vehicles being as many as the enterable number”, which may be performed mentally or with the aid of pen and paper. The claim does not recite any new additional elements. Therefore, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 20 recites “determines whether a mobile vehicle incapable of going out of the tree structure part exists if at least one mobile vehicle exists in the tree structure part” and “determines that the deadlock occurs if the mobile vehicle incapable of going out of the tree structure part exists”, which may be performed mentally or with the aid of pen and paper. The claim does not recite any new additional elements. Therefore, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 21 recites “selects the mobile vehicle to be moved to the tree structure part such that no mobile vehicle exists from at least one edge of the edges on which the mobile vehicles exist in the main part of the traveling path configuration graph”, which may be performed mentally or with the aid of pen and paper. The claim does not recite any new additional elements. Therefore, the claim does 

Claim 22 recites “performs the process under a constraint condition that the number of mobile vehicles to be combined on the edge is equal to or less than the upper limit value of the edge”, “determines whether the mobile vehicle or the combined mobile vehicles remaining in the traveling path configuration graph cannot go forward to any intersection by state search, if not all the mobile vehicles is combined” and “determines that the deadlock occurs if the combining calculator determines that the mobile vehicle or the combined mobile vehicles cannot go forward to the certain intersection”, which may be performed mentally or with the aid of pen and paper. Claim 22 also recites “wherein an upper limit value of a number of mobile vehicles is set for each of the edges, the processing circuitry”, which further defines the edges in a previously identified additional element. However, even as further defined, the edges are still just stored or gathered data, as previously indicated. The claim does not recite any new additional elements. Therefore, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 23 recites “create a plurality of second state information indicating a plurality of next states of mobile vehicles transitionable from the state of mobile vehicles”, “determine whether the deadlock occurs in each of the plurality of next states of mobile vehicles” and “5Application No. 16/567,679Reply to Office Action of May 24, 2021calculate a first deadlock risk level for the state of mobile vehicles, based on a number of next states of mobile vehicles in which the deadlock occurs among the plurality of next states of mobile vehicles”, which may be performed mentally or with the aid of pen and paper. The claim does not recite any new additional elements. Therefore, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 24 recites “create a plurality of second state information indicating a plurality of next states of mobile vehicles transitionable from the state of mobile vehicles wherein the mobile vehicle is caused to pass to each of edges selectable at the next vertex by the mobile vehicle to generate the plurality of next states of mobile vehicles”, “determine whether the deadlock occurs in each of the plurality of next states of mobile vehicles” and “calculate a second deadlock risk level for the mobile vehicle, based on a ratio between a number of next states of mobile vehicles in which the deadlock occurs among the plurality of next states of mobile vehicles, and the number of the plurality of next states of mobile vehicle”, which may be performed mentally or with the aid of pen and paper. The claim does not recite any new additional elements. Therefore, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 25 recites “identifies the edge where the deadlock occurs if the mobile vehicle passes through the edge among the edges selectable by the mobile vehicle at the next vertex” and “generates information representing that the deadlock occurs if the mobile vehicle passes the traveling path corresponding to the identified edge, or that the deadlock does not occur if the mobile vehicle passes the traveling path corresponding to an edge other than the identified edge”, which may be performed mentally or with the aid of pen and paper. The claim does not recite any new additional elements. Therefore, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/             Primary Examiner, Art Unit 3666